MEMORANDUM **
Federal prisoner James Lewis Brown, Sr., appeals from the district court’s judgment denying his 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Brown contends that he was denied his Sixth Amendment right to effective assistance of counsel because during re-sentencing proceedings, counsel failed to adequately present favorable evidence regarding the drug quantity attributable to him. We agree with the district court that this claim lacks merit. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Brown also contends that the district court abused its discretion by denying his § 2255 motion without an evidentiary hearing. We disagree. See United States v. Rodrigues, 347 F.3d 818, 824, 827 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.